 



Exhibit 10(c)

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS OF TRW INC.


 
 

Amended and Restated as of:

October 23, 2002

 



--------------------------------------------------------------------------------



 



Deferred Compensation Plan
for Non-Employee Directors of TRW Inc.

                  Table of Contents                             Page        

--------------------------------------------------------------------------------

Section 1.   Effective Date     1   Section 2.   Purpose     1   Section 3.  
Eligibility     1   Section 4.   Administration     1   Section 5.   Deferral of
Compensation     2   Section 6.   Effect of Deferral Elections     3  
Section 7.   Deferred Compensation Account     4   Section 8.   Value of
Deferred Compensation Accounts     5   Section 9.   Distribution of Account    
5   Section 10.   Acceleration of Account Distribution Due to Unforeseeable
Emergency     7   Section 11.   Death of Eligible Director;
Distribution of Account Balance     8   Section 12.   Acceleration of Account
Distribution Due to Change in Control     8   Section 13.   Eligible Directors’
Rights Unsecured     10   Section 14.   Assignability     11   Section 15.  
Amendment     11  

 



--------------------------------------------------------------------------------



 



Section 1. Effective Date.

     The effective date of the Deferred Compensation Plan for Non-Employee
Directors of TRW Inc. (the “Plan”) is July 1, 1997 (the “Effective Date”).

Section 2. Purpose.

     The purposes of the Plan are to align a significant portion of Director
compensation with creating and sustaining shareholder value and to attract and
retain a diverse and truly superior Board of Directors. The Plan is intended to
serve as the mechanism that will allow each eligible Director to defer all or a
portion of the compensation otherwise payable to him or her for his or her
services to TRW Inc. (the “Company”).

Section 3. Eligibility.

     Each Director of the Company who is not an employee of the Company or of
one of its subsidiaries shall be eligible to, and shall participate in, the Plan
(the “Eligible Director”). Following the Effective Date of the Plan, (i) a
non-employee Director will be deemed an Eligible Director as of the effective
date of his or her election as a Director of the Company, and (ii) an employee
Director will be deemed an Eligible Director as of the date he or she ceases to
be an employee of the Company or of one of its subsidiaries but continues to be
a Director, in accordance with the provisions of the Directors’ retirement
policy as amended from time to time. Eligibility to receive and defer
compensation pursuant to this Plan will cease upon the earlier of the Eligible
Director’s termination of service as a Director of the Company or upon his or
her death.

Section 4. Administration.

     The Plan shall be administered by a committee (the “Committee”) consisting
of the following three officers of the Company: the Executive Vice President and
Chief

 



--------------------------------------------------------------------------------



 



Financial Officer, the Executive Vice President and General Counsel, and the
Executive Vice President of Human Resources. The Committee shall have the power
to (i) determine all questions of fact or interpretation regarding Plan
provisions; (ii) adopt rules, regulations and procedures deemed necessary and
appropriate to carry out the Plan’s operation; and (iii) maintain or cause to be
maintained necessary and appropriate records. The Committee’s determinations on
questions of fact or interpretation of Plan provisions will be binding on all
parties.

     The Committee may delegate its authority to carry out specific
responsibilities given to it under the Plan.

Section 5. Deferral of Compensation.

     (a)  Automatic Deferral. One-half (50 percent) of the annual retainer,
exclusive of any retainer paid for chairing a Committee of the Directors, (the
“Base Annual Retainer”) otherwise payable by the Company to an Eligible Director
for his or her services to the Company on or after the Effective Date, will be
automatically deferred in equivalent shares of TRW Common Stock (the “Automatic
Deferral”) under the Plan. The shares will be held in trust for the Eligible
Director’s benefit.

     (b)  Elective Deferral. In addition to the Automatic Deferral described
above, an Eligible Director may elect to defer all or a portion of the remaining
50 percent of his or her Base Annual Retainer (the “Elective Deferral”),
expressed either as a dollar amount or as a percentage, and any retainer that he
or she may receive for chairing one of the Committees of the Directors of the
Company (together, the “Available Retainer”), as well as any additional
compensation set for committees, assignments or the performance of special
projects.

     With respect to the initial elections under the Plan for 1997, an Eligible
Director may elect to defer all or any portion of the Available Retainer for
services to

-2-



--------------------------------------------------------------------------------



 



be performed on or after the Effective Date, by completing a deferral election
form prescribed by the Secretary of the Company (the “Secretary”) and returning
it to the Secretary with the following effect: (i) on or before June 13, 1997
for effect as of July 1; (ii) on or before July 15, 1997 for effect by August 1;
and (iii) on or before July 31, 1997 for effect September 1.

     An Eligible Director who (i) is elected a Director of the Company following
the Effective Date of the Plan or (ii) ceases to be an employee of the Company
or one of its subsidiaries but continues to be a Director may choose to defer
all or any portion of the Available Retainer for his or her subsequent services
to the Company, provided that the prescribed deferral election form is delivered
to the Secretary within 30 days after the effective date of the Eligible
Director’s (i) election as a Director of the Company or (ii) change in
employment status.

     For years subsequent to 1997, an Eligible Director who elects to defer all
or a portion of the Available Retainer must execute the prescribed election form
and deliver it to the Secretary prior to the first day of the calendar year for
which the election is to be effective. If the Director becomes eligible to
participate in the Plan during the calendar year, the prescribed deferral
election form must be delivered to the Secretary within 30 days after the
effective date of the Eligible Director’s (i) election as a Director of the
Company or (ii) change in employment status.

Section 6. Effect of Deferral Elections.

     Deferral elections, expressed either as a dollar amount or as a percentage,
made under this Plan with respect to any calendar year may not be amended or
revoked after the beginning of the calendar year with respect to compensation to
be received for services performed during that calendar year.

-3-



--------------------------------------------------------------------------------



 



Section 7. Deferred Compensation Account.

     As of the Effective Date of the Plan, or the effective date of the
Director’s eligibility, as appropriate, the Company shall establish an unfunded
deferred compensation account (the “Account”) for each Eligible Director
consisting of an Automatic Deferral portion and an Elective Deferral portion, if
any.

     (a)  Automatic Deferral Portion. The Company will establish a trust account
for the benefit of the Eligible Directors. On the first business day of each
month, the Company will transfer to the trustee of the trust account one-twelfth
(1/12) of the amount of each Eligible Director’s Automatic Deferral, to be used
by the trustee to purchase equivalent shares of TRW Common Stock that will be
held in the trust account. The trustee will participate in the Company’s
Dividend Reinvestment Plan, and all cash dividends will be reinvested in TRW
Common Stock for the Eligible Directors’ benefit.

     (b)  Elective Deferral Portion. This portion of the Eligible Director’s
Account will consist of (i) amounts rolled over from the Eligible Director’s
Account under the former Deferred Compensation Plan for Non-Employee Directors
of TRW Inc., if applicable, and (ii) any portion of the Available Retainer that
the Eligible Director elects to defer. These amounts will be held in phantom
accounts and indexed to the performance of one or more investment funds
established under The TRW Employee Stock Ownership and Stock Savings Plan (the
“Stock Savings Plan”). Subject to consummation of the merger (the “Merger”)
contemplated by the Agreement and Plan of Merger dated as of June 30, 2002 by
and among TRW, Northrop Grumman Corporation and Richmond Acquisition Corp., as
may be amended from time to time (the “Merger Agreement”) each phantom share of
TRW Common Stock allocated to the account of an Eligible Director in the Plan as
of the Effective Time (as defined in the Merger Agreement) shall be converted
into phantom shares of Northrop Grumman Common Stock at the Exchange Rate (as
defined in the

-4-



--------------------------------------------------------------------------------



 



Merger Agreement), and the TRW Stock Fund under the Plan shall be converted into
a Northrop Grumman Stock Fund.

     Allocation of the Elective Deferral portion of the Eligible Director’s
Account to any of the available investment funds must be made in increments of
1 percent. The Eligible Director’s allocation choices shall be implemented as
soon as practicable, in the sole discretion of the Committee.

     Subject to any restrictions imposed by Section 16(b) of the Securities
Exchange Act of 1934, the Eligible Director may, at any time, (i) change his or
her allocation choices with respect to future Elective Deferrals or (ii)
reallocate the hypothetical investment earnings in the existing Elective
Deferral portion of his or her Account. Changes or reallocations so made must
also be in increments of 1 percent.

     The Committee shall have the right to substitute investment fund choices
for the Elective Deferral portion of the Accounts from time to time, without
adversely affecting existing accruals in the Eligible Directors’ Accounts.

     Hypothetical investment earnings shall continue to accrue until the
Eligible Director’s Account is fully distributed.

Section 8. Value of Deferred Compensation Accounts.

     The value of each Eligible Director’s Account shall reflect all amounts
deferred, including gains and losses from the hypothetical investments, and
shall be determined on the last day of each month (the “Valuation Date”). The
value of hypothetical investments in the Stock Savings Plan shall be based upon
the valuation date under the Stock Savings Plan coincident with or immediately
preceding such Valuation Dates.

     The amount in an Eligible Director’s Account as of each Valuation Date that
has not been previously deemed invested shall be deemed invested in a
hypothetical

-5-



--------------------------------------------------------------------------------



 



investment on such date, based on the value of the hypothetical investment on
such date.

Section 9. Distribution of Account.

     No distributions may be made from an Eligible Director’s Account, except as
provided in this Section and Sections 11 and 12.

     (a)  Automatic Deferral Portion. Automatic Deferral amounts and earnings
from the Company’s Dividend Reinvestment Plan credited to an Account shall be
distributed, beginning as soon as practicable, after the Eligible Director
ceases to hold office as a Director of the Company. The distribution shall be
made in whole shares of TRW Common Stock, valued at the fair market value of a
share of TRW Common Stock on the date of distribution. The Eligible Director
shall specify, at the time set forth in Section 5 for making Elective Deferrals,
how distribution is to be made with respect to this portion of his or her
Account:



       (1) as a single payment, with any fractional shares being paid in cash;
or



       (2) in regular annual installments payable over a period not to exceed
10 years, with fractional shares paid in cash at the time
          of the final installment payment.

     (b)  Elective Deferral Portion. Elective Deferral amounts and the relevant
hypothetical investment earnings credited to an Account shall be distributed in
accordance with the instructions given to the Secretary by the Eligible Director
at the time of his or her election to defer all or a portion of the Available
Retainer and may begin as of:



       (1) the date the Eligible Director ceases to hold office as a Director of
the Company;

-6-



--------------------------------------------------------------------------------



 





       (2) the date the Eligible Director reaches an age at which he or she may
earn unlimited amounts without penalty under the
          Social Security Act and the regulations promulgated thereunder; or    
     (3) such other date specified by the Eligible Director on the election form
(at least two years from the date deferral of
          compensation begins).

Distribution of an Account may be made as a single payment or in regular annual
installments over a period of not more than 10 years.

     All distributions from the Elective Deferral portion of the Account will be
made in cash, denominated and payable in United States dollars, equal to the
amounts deferred and any gains or losses on those amounts, based on the
performance of the investment funds to which the Eligible Director allocated his
or her deferred compensation.

     The Eligible Director may change his or her Elective Deferral distribution
instructions by subsequent written notice to the Secretary, but any such change
will apply only to future deferrals. If an Eligible Director should fail to give
the Secretary instructions as to the type of distribution preferred, his or her
Account will be distributed as a single payment as soon as practicable following
the date on which he or she ceases to hold office as a Director of the Company.

Section 10. Acceleration of Account Distribution Due to Unforeseeable Emergency.

     An Eligible Director will be permitted to receive distribution of all or a
part of the Elective Deferral portion of his or her Account if the Committee
determines that an unforeseeable emergency has occurred. An unforeseeable
emergency is one that is caused by an event beyond the Eligible Director’s
control and that would cause severe financial hardship to him or her if the
distribution of all or a part of the Elective

-7-



--------------------------------------------------------------------------------



 



Deferral portion of his or her Account were not approved. Any distribution
approved under this provision shall be limited to the amount deemed necessary to
meet the emergency.

Section 11. Death of Eligible Director; Distribution of Account Balance.

     In the event of the death of an Eligible Director before he or she has
received full distribution of his or her Account, the value of the Account
balance remaining to be distributed shall be determined as of the Valuation Date
coincident with or immediately following the Eligible Director’s death. The
Account balance shall, as soon as practicable, be distributed in a single
payment to the beneficiary or beneficiaries designated by the Eligible Director.
In the event that an Eligible Director has failed to name a beneficiary, his or
her Account balance shall be distributed to his or her estate.

Section 12. Acceleration of Account Distribution Due to Change in Control.

     In the event of a change in control of the Company, an Eligible Director’s
Account balance may become subject to immediate distribution in accordance with
the Eligible Director’s election instructions; provided, however, that the
Eligible Director specifically stipulated on his or her election form that such
accelerated payout be made. An Eligible Director may, by subsequent written
notice to the Secretary, change his or her election with respect to whether an
accelerated payout be made with respect to the Automatic and/or Elective
Deferral portions of his or her account, subject to a determination by the
Company that such a change would not affect the deferral of compensation in
taxable income under applicable law. Such subsequent election may be made
separately for the Automatic and Elective Deferral portions of his or her
account and if made would serve to supersede all prior elections related to
accelerated payout in the event of a change in control with respect to each of
the Automatic and the Elective Deferral portions of his or her account. For
purposes of this Plan, a change in control, as defined in resolutions adopted by
the Compensation

-8-



--------------------------------------------------------------------------------



 



Committee of the Directors of the Company on February 28, 2002, will be deemed
to have occurred if:



       (i) The Company or any direct or indirect subsidiary of the Company is
merged or consolidated or reorganized into or with another corporation or other
legal person and as a result of such merger, consolidation or reorganization the
securities of the Company entitled to vote generally in the election of
Directors (“Voting Stock”) outstanding immediately prior to such merger,
consolidation or reorganization do not continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 51% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or
reorganization;



       (ii) The Company sells or otherwise transfers all or substantially all of
its assets to any other corporation or other legal person if less than 51% of
the combined voting power of the then-outstanding Voting Stock of such
corporation or person immediately after such sale or transfer is held in the
aggregate by the holders of Voting Stock of the Company immediately prior to
such sale or transfer;



       (iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”), disclosing that any person
(as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has acquired beneficial ownership (as the term “beneficial
ownership” is defined under Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of securities representing 20% or more of
the then-outstanding Voting Stock of the Company, other than pursuant to any
acquisition of securities by the Company or any of its subsidiaries;



       (iv) The Company shall file a report or proxy statement with the
Securities and Exchange Commission pursuant to the Exchange Act disclosing in
response to Item 1 of Form 8-K thereunder or Item 6(e) of Schedule 14A
thereunder (or any successor schedule, form or report or item

-9-



--------------------------------------------------------------------------------



 





       therein) that a change in control of the Company has occurred; or



       (v) The following individuals cease for any reason to constitute at least
a majority of the number of directors then serving: individuals who, on
February 28, 2002, constitute the Directors of the Company and any new Director
of the Company (other than a Director of the Company (A) whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company and (B) who was nominated as a Director of
the Company by a person other than the Company) whose appointment, election or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds of the Directors of the Company
then still in office who were Directors of the Company on February 28, 2002 or
whose appointment, election or nomination for election was previously so
approved or recommended.



       Notwithstanding the foregoing provisions of clauses (iii) and (iv) above,
a Change in Control shall not be deemed to have occurred solely because (A) the
Company, (B) an entity in which the Company directly or indirectly beneficially
owns more than 50% of the voting securities or (C) any Company-sponsored
employee stock ownership plan or any other employee benefit plan of the Company,
or any entity holding shares of Voting Stock for or pursuant to the terms of any
such plan, either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Item 1 of Form
8-K or Item 6(e) of Schedule 14A (or any successor schedule, form or report or
item therein) under the Exchange Act, disclosing beneficial ownership by it of
shares of Voting Stock of the Company, whether in excess of 20% or otherwise, or
because the Company reports that a change in control of the Company has occurred
by reason of such beneficial ownership by the entities described in clauses (A),
(B) and (C) of this paragraph.”

-10-



--------------------------------------------------------------------------------



 



Section 13. Eligible Directors’ Rights Unsecured.

     This Plan is deemed unfunded for tax purposes and is not governed by the
Employee Retirement Income Security Act of 1974. Consequently, for purposes of
this Plan, no assets shall be segregated and placed beyond the reach of the
Company’s general creditors. The right of an Eligible Director to receive future
installments under the provisions of this Plan shall be an unsecured claim
against the general assets of the Company. Accordingly, the Eligible Directors
will have the status of general unsecured creditors of the Company, and the Plan
constitutes a mere promise by the Company to make Account distributions in the
future.

Section 14. Assignability.

     The right of the Eligible Director, or of his or her beneficiary, to
receive distribution of his or her Account pursuant to the provisions of this
Plan are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Eligible Director, or of his or her beneficiary, except by will or by the laws
of descent and distribution.

Section 15. Amendment.

     This Plan may at any time or from time to time be amended, modified or
terminated by the Directors or the Executive Committee of the Directors of the
Company. No amendment, modification or termination shall adversely affect an
Eligible Director’s Account, without his or her consent. Notwithstanding any
provision to the contrary in this Section 15, effective upon consummation of the
Merger, the Plan may not, except as required by law or regulation, be altered in
any way that would negatively affect Eligible Directors with respect to benefits
accrued at the time of adoption of any such alteration (including, without
limitation, any alteration that would (A) affect the form or timing of payouts,
or (B) materially reduce the number and types of investment alternatives under
the Plan as available to Eligible Directors as of June 30, 2002 (it being
understood that the elimination of any

-11-



--------------------------------------------------------------------------------



 



particular fund shall not be considered to negatively affect Plan Participants
so long as the overall number and types of investment alternatives has not been
materially reduced compared to the number and types of investment alternatives
available under the Plan as of June 30, 2002)). The foregoing sentence shall not
prohibit Northrop Grumman Corporation, following consummation of the Merger,
from otherwise freezing or otherwise amending the Plan with respect to
administrative provisions and future accruals.

-12-